Citation Nr: 1803367	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  16-30 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1960 to September 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from the June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case must take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's sleep apnea manifested during active service.  


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Sleep apnea is not an enumerated "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service, and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

In considering the evidence of record under the applicable laws and regulations, the Board finds that the Veteran is entitled to service connection for sleep apnea.

The Veteran's service treatment records are negative for any complaints, treatment, and diagnosis of sleep apnea.  He was first diagnosed with moderate obstructive sleep apnea following a sleep study in August 2014.  

During the November 2017 hearing, the Veteran testified that his shipmates complained about his snoring and that, during his service, he was often sleepy and tired in the daytime and would wake up gasping for air when he slept.  However, he did not seek treatment for such problems during service. See also Veteran's July 2015 statement (he did not believe his wife's complaints about his loud snoring until she videotaped it; she asked him to see a doctor, but he was afraid of doctors).

The Veteran's wife, S.A.M. (initials used to protect the Veteran's identity), has been married to him for 50 years and has been a registered nurse for 40 years.  She testified at the November 2017 hearing that she first noticed his sleeping problems in 1967, while they were still dating.  She indicated that he snored very loudly during his military service and that his stomach would go up and down, but no air would be coming out of his nose.  She also noted that sleep apnea was not a recognized medical condition at that time; the Veteran just slept on an easy chair in the bedroom.  S.A.M indicated that he eventually sought medical treatment at her urging.  Notably, she stated that the Veteran's symptoms were continuous since service even though he did not seek treatment.  

The Veteran also submitted written statements from S.A.M. and his sister-in-law, E.A.A.  S.A.M.'s July 2015 lay statement is consistent with her hearing testimony.  She had stated he snored loudly and occasionally stopped breathing.  His abdomen would also move up and down, as though he were struggling to breathe.  After a few seconds, he would let out a sigh and take a deep breath.  He would also sometimes wake up gasping and choking and then go back to sleep.  According to S.A.M., the Veteran had these symptoms during his military service and they worsened after his retirement. 

Similarly, E.A.A. stated that she lived with the Veteran and S.A.M. between 1970 and 1971.  She described loud snoring and the Veteran's abdomen moving up and down as though he was struggling to breathe.  

With regard to the assertions that the Veteran had sleep apnea symptoms in service and since that time, the Board notes that laypersons are competent and credible to report the observable symptoms.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  There is also no reason to doubt the credibility of these lay statements other than a lack of contemporaneous evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  Indeed, these statements have been consistent throughout the appeal period.

The Veteran has also submitted a May 2016 medical opinion from his treating physician, Dr J.A.L.  That physician determined that the Veteran's sleep apnea more likely than not began during his active duty service and continues to the present day.  Dr. J.A.L. considered the statements of the Veteran and his wife regarding his symptoms during service.  Dr. J.A.L. also acknowledged that obstructive sleep apnea is influenced by aging and weight gain and that the Veteran was not diagnosed until August of 2014; however, he explained that sleep apnea does not come on suddenly.  Rather, the disorder slowly develops and worsens over many years.  He explained that the development of obstructive sleep apnea takes place over the course of an individual's adulthood.  Dr. J.A.L. opined, "After reviewing his clinical and sleep history, it is my clinical standpoint that [the Veteran] more likely than not, suffered from symptoms and complications of OSA during the period of his active military service." 

The Board does acknowledge the May 2016 VA examiner's opinion weighing against the claim.  The examiner noted that the service treatment records showed no complaints of daytime fatigue or snoring and that the Veteran was not diagnosed or treated for obstructive sleep apnea during his military service.  In finding that it was less likely than not that the Veteran's sleep apnea was related to his military service, the VA examiner primarily relied upon his risk factors of weight gain and aging.  

The Veteran's weight at his retirement examination was 165 pounds with a body mass index (BMI) of 25, which is normal.  At the time of the August 2014 sleep study, the Veteran's weight was 182 pounds, and his BMI was 27.7, which is considered overweight.  According to the VA examiner, weight gain is the number one risk factor for obstructive sleep apnea.  Furthermore, there was a 34-year gap between discharge and diagnosis.  The VA examiner stated that age is also a risk factor for sleep apnea.  Given the length of time between separation and diagnosis, the age of the Veteran at the time of diagnosis, and his weight gain during this time period, the VA examiner concluded that it is less likely than not that the Veteran's sleep apnea was caused by or incurred during his time in service.  

Nevertheless, the Board notes that the Veteran's weight gain and age do not negate the competent and credible reports of symptoms in service.  The VA examiner does not appear to account for those statements in reaching his conclusion.  Therefore, the Board finds that the VA examiner's opinion has somewhat limited probative value.

Based on the foregoing, the Board finds that the Veteran's sleep apnea manifested in service and was ultimately diagnosed years later.  This finding is supported by the credible lay statements, his wife's testimony both as a witness and a nurse, and Dr. J.A.L.'s medical opinion.  Accordingly, the Board concludes that service connection is warranted for sleep apnea.

     
ORDER

Subject to the law and regulations governing the payment of monetary benefits, service connection for sleep apnea is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


